ENTERRA ENERGY TRUST MESSAGE TO UNITHOLDERS Dear Unitholders, Enterra Energy Trust had a noteworthy third quarter.We are pursuing two new oil plays and completed an acquisition of production which helps position us for growth for the future.In addition, management is pleased to announce that, in spite of a very challenging economy, production and operating results remained relatively flat quarter over quarter, that bank debt continued to be reduced and that we continue to operate within our cash flows. Q3 2009
